         Case 1:15-cr-00551-AJN Document 333 Filed 04/30/20 Page 1 of 1


                                                                                    4/30/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  United States,

                   –v–
                                                                  15-cr-551 (AJN)
  Alberto Pena,
                                                                      ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Mr. Pena’s motion for compassionate release pursuant to 18

U.S.C. § 3582(c). The Government is ordered to respond to Mr. Pena’s motion no later than

May 4, 2020 at 12 P.M.

       SO ORDERED.


 Dated: April 30, 2020
 New York, New York                       ____________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge




                                                                                               1
